Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 1 of 36




                       Exhibit A
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 2 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 1 of 35




             United States Court of Appeals
                      FOR THE DISTRICT OF COLUMBIA CIRCUIT



             Argued December 6, 2018            Decided February 26, 2019

                                      No. 18-5214

                             UNITED STATES OF AMERICA,
                                    APPELLANT

                                           v.

                                  AT&T, INC., ET AL.,
                                     APPELLEES


                     Appeal from the United States District Court
                             for the District of Columbia
                                 (No. 1:17-cv-02511)


                 Michael F. Murray, Deputy Assistant Attorney General,
             U.S. Department of Justice, argued the cause for appellant.
             With him on the briefs were Kristen C. Limarzi, Robert B.
             Nicholson, Adam D. Chandler, Patrick M. Kuhlmann, Mary
             Helen Wimberly, and Daniel E. Haar, Attorneys.

                  Eric F. Citron argued the cause for amici curiae 27
             Antitrust Scholars in support of neither party. With him on the
             brief was Mary Jean Moltenbrey.

                 Laurence M. Sandell was on the brief for amicus curiae
             Cinémoi North America in support of appellant United States
             of America.
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 3 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 2 of 35




                                            2

                 Jeffrey A. Lamken was on the brief for amici curiae
             Professor William P. Rogerson, et al. in support of appellant.

                  Jonathan W. Cuneo, Joel Davidow, and Gene Kimmelman
             were on the brief for amici curiae American Antitrust Institute,
             et al. in support of appellant.

                 Jonathan E. Taylor was on the brief for amicus curiae
             Open Markets Institute in support of plaintiff-appellant and
             vacatur.

                 Peter D. Keisler argued the cause for appellees. With him
             on the brief were Joseph R. Guerra, Richard D. Klingler,
             Jonathan E. Neuchterlein, C. Frederick Beckner III, Kathleen
             Moriarty Mueller, William R. Drexel, Daniel M. Petrocelli, M.
             Randall Oppenheimer, Jonathan D. Hacker, Katrina M.
             Robson, and David L. Lawson. Aaron M. Panner entered an
             appearance.

                  Andrew J. Pincus argued the cause for amici curiae 37
             Economists, Antitrust Scholars, and Former Government
             Antitrust Officials in support of appellees. With him on the
             brief were Mark W. Ryan and Michael B. Wimberly.

                  Brad D. Schimel, Attorney General, Office of the Attorney
             General for the State of Wisconsin, Misha Tseytlin, Solicitor
             General, Jeff Landry, Attorney General, Office of the Attorney
             General for the State of Louisiana, Elizabeth Baker Murrill,
             Solicitor General, Hector Balderas, Attorney General, Office
             of the Attorney General for the State of New Mexico, Tania
             Maestas, Chief Deputy Attorney General, Mike Hunter,
             Attorney General, Office of the Attorney General for the State
             of Oklahoma, Mithun Mansinghani, Solicitor General, Steve
             Marshall, Attorney General, Office of the Attorney General for
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 4 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 3 of 35




                                            3
             the State of Alabama, Robert Tambling, Assistant Attorney
             General, Christopher M. Carr, Attorney General, Office of the
             Attorney General for the State of Georgia, Andrew A. Pinson,
             Solicitor General, Andy Beshear, Attorney General, Office of
             the Attorney General for the Commonwealth of Kentucky,
             Sean D. Reyes, Attorney General, Office of the Attorney
             General for the State of Utah, Tyler R. Green, Solicitor
             General, Peter F. Kilmartin, Attorney General, Office of the
             Attorney General for the State of Rhode Island, Michael W.
             Field, Assistant Attorney General, Alan Wilson, Attorney
             General, Office of the Attorney General for the State of South
             Carolina, and James Emory Smith, Jr., Deputy Solicitor
             General, were on the bipartisan brief for amici curiae the States
             of Wisconsin, et al. in support of defendants-appellees.

                  Donald B. Verrilli, Jr., Justin P. Raphael, Peter C.
             Tolsdorf, Steven P. Lehotsky, and Daryl Joseffer were on the
             brief for amici curiae The Chamber of Commerce of the United
             States of America, et al. in support of defendants-appellees.

                 Thomas M. Johnson, Jr., General Counsel, Federal
             Communications Commission, David M. Gossett, Deputy
             General Counsel, Richard K. Welch, Deputy Associate General
             Counsel, and James M. Carr, Counsel, were on the brief for
             amicus curiae Federal Communications Commission in
             support of neither party.

                 Bruce D. Brown, Katie Townsend, and Gabriel Rottman
             were on the brief for amicus curiae The Reporters Committee
             For Freedom of the Press in support of neither party.

                Before: ROGERS and WILKINS, Circuit Judges, and
             SENTELLE, Senior Circuit Judge.

                 Opinion for the court filed by Circuit Judge ROGERS.
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 5 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 4 of 35




                                            4

                  ROGERS, Circuit Judge: On October 22, 2016, AT&T Inc.
             announced a proposed merger with Time Warner Inc. The
             government sued to enjoin this vertical merger under Section 7
             of the Clayton Act, 15 U.S.C. § 18, and now appeals the denial
             of its request for a permanent injunction. United States v.
             AT&T Inc., 310 F. Supp. 3d 161, 254 (D.D.C. 2018). Although
             it pursued three theories of antitrust violation in the district
             court, the government on appeal challenges only the district
             court’s findings on its increased leverage theory whereby costs
             for Turner Broadcasting System’s content would increase after
             the merger, principally through threats of long-term
             “blackouts” during affiliate negotiations.

                  At trial, the government presented expert opinion on the
             likely anticompetitive effects of the proposed merger on the
             video programming and distribution industry as forecast by
             economic principles and a quantitative model. It also presented
             statements by the defendants in administrative proceedings
             about the anticompetitive effects of a proposed vertical merger
             in the industry seven years earlier. The defendants responded
             with an expert’s analysis of real-world data for prior vertical
             mergers in the industry that showed “no statistically significant
             effect on content prices.” The government offered no
             comparable analysis of data and its expert opinion and
             modeling predicting such increases failed to take into account
             Turner Broadcasting System’s post-litigation irrevocable
             offers of no-blackout arbitration agreements, which a
             government expert acknowledged would require a new model.
             Evidence also indicated that the industry had become dynamic
             in recent years with the emergence, for example, of Netflix and
             Hulu. In this evidentiary context, the government’s objections
             that the district court misunderstood and misapplied economic
             principles and clearly erred in rejecting the quantitative model
             are unpersuasive. Accordingly, we affirm.
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 6 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 5 of 35




                                             5
                                             I.

                   Section 7 of the Clayton Act prohibits mergers “where in
             any line of commerce or in any activity affecting commerce in
             any section of the country, the effect of such acquisition may
             be substantially to lessen competition.” 15 U.S.C. § 18
             (emphasis added). Congress acted out of concern with
             “probabilities, not certainties” inasmuch as “statutes existed
             [only] for dealing with clear-cut menaces to competition . . . .
             Mergers with a probable anticompetitive effect were to be
             proscribed by [the Clayton Act].” Brown Shoe Co. v. United
             States, 370 U.S. 294, 323 (1962). It left to the courts the
             difficult task of assessing probabilities in the commercial
             marketplace in the interest of “halting ‘incipient monopolies
             and trade restraints outside the scope of the Sherman Act,’”
             Rothery Storage & Van Co. v. Atlas Van Lines, Inc., 792 F.2d
             210, 220 (D.C. Cir. 1986) (quoting Brown Shoe, 370 U.S. at
             318 n.32). Therefore, Section 7 “applies a much more stringent
             test than does the rule-of-reason analysis under section 1 of the
             Sherman Act.” Id. Although Section 7 requires more than a
             “mere possibility” of competitive harm, it does not require
             proof of certain harm. Brown Shoe, 370 U.S. at 323 n.39.
             Instead, the government must show that the proposed merger is
             likely to substantially lessen competition, which encompasses
             a concept of “reasonable probability.” Id.

                  Neither the government nor the defendants challenge
             application of the burden-shifting framework in United States
             v. Baker Hughes, 908 F.2d 981, 982–83 (D.C. Cir. 1990), for
             horizontal mergers that the district court applied to consider the
             effect of the proposed vertical merger of AT&T and Time
             Warner on competition.           Under this framework, the
             government must first establish a prima facie case that the
             merger is likely to substantially lessen competition in the
             relevant market. United States v. Anthem, 855 F.3d 345, 349
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 7 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 6 of 35




                                            6
             (D.C. Cir. 2017). But unlike horizontal mergers, the
             government cannot use a short cut to establish a presumption
             of anticompetitive effect through statistics about the change in
             market concentration, because vertical mergers produce no
             immediate change in the relevant market share. See Dept. of
             Justice & Fed. Trade Comm’n, Non-Horizontal Merger
             Guidelines § 4.0 (June 14, 1984) (“1984 Non-Horizontal
             Merger Guidelines”). Instead, the government must make a
             “fact-specific” showing that the proposed merger is “likely to
             be anticompetitive.” Joint Statement on the Burden of Proof at
             Trial at 3–4. Once the prima facie case is established, the
             burden shifts to the defendant to present evidence that the
             prima facie case “inaccurately predicts the relevant
             transaction’s probable effect on future competition,” Anthem,
             855 F.3d at 349 (quoting Baker Hughes, 908 F.2d at 991), or to
             “sufficiently discredit” the evidence underlying the prima facie
             case, id. Upon such rebuttal, “the burden of producing
             additional evidence of anticompetitive effects shifts to the
             government, and merges with the ultimate burden of
             persuasion, which remains with the government at all times.”
             Baker Hughes, 908 F.2d at 983.

                  The relevant market definition is also undisputed by the
             government and the defendants. (For ease of reference, we
             refer hereinafter to defendants AT&T Inc., Direct TV Group
             Holdings, LLC, and Time Warner Inc. as “AT&T.”) The
             district court accepted the government’s proposal that the
             product market is the market for multichannel video
             distribution.    Although this market definition excludes
             distributors of only on-demand content, such as Netflix and
             Hulu, the district court considered the impact of the increasing
             presence of these distributors on the multichannel video
             programming and distribution industry. AT&T, 310 F. Supp.
             3d at 196–97.         The district court also accepted the
             government’s proposed geographic market, which included
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 8 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 7 of 35




                                             7
             over 1,100 local multichannel video distribution markets. Id.
             at 197. The government did not rely on any particular market
             for enjoining the proposed merger; one of its experts
             aggregated the alleged harms in the local markets to derive a
             total measure of nationwide economic harm. See Proposed
             Findings of Fact of the United States 13 (May 8, 2018).

                  As the government has presented its challenges to the
             district court’s denial of a permanent injunction, the question
             for this court is whether the district court’s factual findings are
             clearly erroneous. FED. R. CIV. P. 52(a); see FTC v. H.J. Heinz
             Co., 246 F.3d 708, 713 (D.C. Cir. 2001). This is a deferential
             standard. Zenith Radio Corp. v. Hazeltine Research, Inc., 395
             U.S. 100, 123 (1969). “A finding is ‘clearly erroneous’ when
             although there is evidence to support it, the reviewing court on
             the entire evidence is left with the definite and firm conviction
             that a mistake has been committed.” United States v. Gypsum
             Co., 333 U.S. 364, 395 (1948). Findings that are plausible in
             light of the entire record are not clearly erroneous, Anderson v.
             City of Bessemer City, N.C., 470 U.S. 564, 575, 577 (1985), so
             “[w]here there are two permissible views of the evidence, the
             factfinder’s choice between them cannot be clearly erroneous,”
             id. at 574 (citing United States v. Yellow Cab Co., 338 U.S.
             338, 342 (1949)); see also Cooper v. Harris, 137 S. Ct. 1455,
             1465 (2017). A finding may be clearly erroneous when it is
             illogical or implausible, Anderson, 470 U.S. at 577, rests on
             internally inconsistent reasoning, Heinz, 246 F.3d at 718, or
             contains errors of economic logic, FTC v. Advocate Health
             Care Network, 841 F.3d 460, 464 (7th Cir. 2016).

                  The government contends that it has made the requisite
             showing of error because the district court’s conclusion it had
             failed to meet its burden of proof “rests on two fundamental
             errors: the district court discarded the economics of bargaining,
             and the district court failed to apply the foundational principle
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 9 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 8 of 35




                                            8
             of corporate-wide profit maximization.” Appellant Br. 29, 37–
             38. Further, the government contends that the district court
             used internally inconsistent logic when evaluating industry
             evidence and clearly erred in rejecting its expert’s quantitative
             model of harm.

                  In Part II, we provide an overview of the video
             programming and distribution industry. Then, as relevant to
             the issues on appeal, we summarize the evidence before the
             district court and its findings. In Part III, we address the
             government’s challenges to the district court’s findings.

                                                II.

                                             A.
                  The video programming and distribution industry
             traditionally operates in a three-stage chain of production.
             Studios or networks create content. Then, programmers
             package content into networks and license those networks to
             video distributors. Finally, distributors sell bundles of
             networks to subscribers. For example, a studio may create a
             television show and sell it to Turner Broadcasting System
             (“Turner Broadcasting”), a programmer, which would package
             that television show into one of its networks, such as CNN or
             TNT. Turner Broadcasting would then license its networks to
             distributors, such as DirecTV or Comcast.

                  Programmers license their content to distributors through
             affiliate agreements, and distributors pay “affiliate fees” to
             programmers. Programmers and distributors engage in what
             are oftentimes referred to as “affiliate negotiations,” which,
             according to evidence before the district court, can be lengthy
             and complicated. If a programmer and a distributor fail to
             reach an agreement, then the distributor will lose the rights to
             display the programmer’s content to its customers. This
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 10 of 36
USCA Case #18-5214    Document #1774863      Filed: 02/26/2019  Page 9 of 35




                                            9
             situation, known as a “blackout” or “going dark,” is generally
             costly for both the programmer, which loses affiliate fee
             revenues, and the distributor, which risks losing subscribers.
             Therefore, blackouts rarely occur, and long-term blackouts are
             especially rare. The evidence indicated, however, that
             programmers and distributors often threaten blackouts as a
             negotiating tactic, and both may perform “go dark” analyses to
             estimate the potential impact of a blackout in preparation for
             negotiations.

                  The evidence before the district court also showed that the
             industry has been changing in recent years. Multichannel video
             programming distributors (“MVPDs”) offer live television
             content as well as libraries of licensed content “on demand” to
             subscribers.     So-called “traditional” MVPDs distribute
             channels to subscribers on cable or by satellite. Recently,
             “virtual” MVPDs have also emerged. They distribute live
             videos and on-demand videos to subscribers over the internet
             and compete with traditional MVPDs for subscribers. Virtual
             MVPDs, such as DirecTV Now and YouTube TV, have been
             gaining market share, the evidence showed, because they are
             easy to use and low-cost, often because they offer subscribers
             smaller packages of channels, known as “skinny bundles.”

                  In addition, subscription video on demand services
             (“SVODs”) have also emerged on the market. SVODs, such as
             Netflix, do not offer live video content but have large libraries
             of content that a viewer may access on demand. SVODs also
             offer low-cost subscription plans and have been gaining market
             share recently. Increasingly, cable customers are “cutting the
             cord” and terminating MVPD service altogether. Often these
             customers do not exit the entertainment field altogether, but
             instead switch to SVODs for entertainment service.
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 11 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 10 of 35




                                            10
                   Leading SVODs are vertically integrated, which means
              they create content and also distribute it. Traditional MVPDs
              typically are not vertically integrated with programmers. In
              2009, however, Comcast Corporation (“Comcast”) (a
              distributor and the largest cable company in the United States)
              announced a $30 billion merger with NBC Universal, Inc.
              (“NBCU”) (a content creator and programmer), whereby it
              would control popular video programming that included the
              NBC broadcast network and the cable networks of NBC
              Universal, Inc. The government sued to permanently enjoin
              the merger under Section 7, alleging that Comcast’s “majority
              control of highly valued video programming . . . would prevent
              rival video-distribution companies from competing against the
              post-merger entity.” United States v. Comcast, 808 F. Supp.
              2d 145, 147 (D.D.C. 2011). The district court, with the
              defendants’ agreement and at the government’s urging,
              allowed the merger to proceed subject to certain remedies for
              the alleged anticompetitive conduct post-merger, including
              remedies ordered in a related proceeding before the Federal
              Communications Commission (“FCC”). Id. One remedy in
              the Comcast-NBCU merger was an agreement by the
              defendants to submit, at a distributor’s option, to “baseball
              style” arbitration — in which each side makes a final offer and
              the arbitrator chooses between them — if parties did not reach
              a renewal agreement. During the arbitration, the distributor
              would retain access to NBC content, thereby mitigating
              concerns that Comcast-NBCU may withhold NBC
              programming during negotiations in order to benefit Comcast’s
              distribution subscriptions. Comcast-NBCU currently operates
              as a “vertically integrated” programmer and distributor.

                   Now the government has again sued to halt a proposed
              vertical merger of a programmer and a distributor in the same
              industry. On October 22, 2016, AT&T Inc. announced its plan
              to acquire Time Warner Inc. (“Time Warner”) as part of a $108
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 12 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 11 of 35




                                             11
              billion transaction. AT&T Inc. is a distribution company with
              two traditional MVPD products: DirecTV and U-verse.
              DirecTV transmits programming over satellite, while U-verse
              transmits programming over cable. Time Warner, by contrast,
              is a content creator and programmer and has three units:
              Warner Bros., Turner Broadcasting, and Home Box Office
              Programming (“HBO”).        Warner Bros. creates movies,
              television shows, and other video programs.            Turner
              Broadcasting packages content into various networks, such as
              TNT, TBS, and CNN, and licenses its networks to third-party
              MVPDs. HBO is a “premium” network that provides on-
              demand content to subscribers either directly through HBO
              Now or through licenses with third-party distributors. The
              merged firm would operate both AT&T MVPDs (DirecTV and
              U-verse) and Turner Broadcasting networks (which license to
              other MVPDs). The government alleged that “the newly
              combined firm likely would . . . use its control of Time
              Warner’s popular programming as a weapon to harm
              competition.” Compl. 2.

                    A week after the government filed suit to stop the proposed
              merger, Turner Broadcasting sent letters to approximately
              1,000 distributors “irrevocably offering” to engage in “baseball
              style” arbitration at any time within a seven-year period,
              subject to certain conditions not relevant here. According to
              President of Turner Content Distribution Richard Warren, the
              offer of arbitration agreements was designed to “address the
              government’s concern that as a result of being . . . commonly
              owned by AT&T, [Turner Broadcasting] would have an
              incentive to drive prices higher and go dark with [its]
              affiliates,” Tr. 1182 (April 3, 2018). In the event of a failure
              to agree on renewal terms, Turner Broadcasting agreed that the
              distributor would have the right to continue carrying Turner
              networks pending arbitration, subject to the same terms and
              conditions in the distributor’s existing contract.
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 13 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 12 of 35




                                               12

                                                 B.
                   The government’s increased leverage theory is that “by
              combining Time Warner’s programming and DirecTV’s
              distribution, the merger would give Time Warner increased
              bargaining leverage in negotiations with rival distributors,
              leading to higher, supracompetitive prices for millions of
              consumers.” Appellant Br. 33. Under this theory, Turner
              Broadcasting’s bargaining position in affiliate negotiations will
              change after the merger due to its relationship with AT&T
              because the cost of a blackout will be lower. Prior to the
              merger, if Turner Broadcasting failed to reach a deal with a
              distributor and engaged in a long-term blackout, then it would
              lose affiliate fees and advertising revenues. After the merger,
              some costs of a blackout would be offset because some
              customers would leave the rival distributor due to Turner
              Broadcasting’s blackout and a portion of those customers
              would switch to AT&T distributor services. The merged
              AT&T-Turner Broadcasting entity would earn a profit margin
              on these new customers. Because Turner Broadcasting would
              make a profit from switched customers, the cost of a long-term
              blackout would decrease after the merger and thereby give it
              increased bargaining leverage during affiliate negotiations with
              rival distributors sufficient to enable it to secure higher affiliate
              fees from distributors, which would result in higher prices for
              consumers.

                   To support this theory of competitive harm, the
              government presented evidence purporting to show the real-
              world effect of the proposed merger. Specifically, it introduced
              statements in prior FCC filings by AT&T and DirecTV that
              vertical integration provides an incentive to increase prices and
              poses a threat to competition. Various internal documents of
              the defendants were to the same effect. Third-party
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 14 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 13 of 35




                                              13
              competitors, such as cable distributors, testified that the merger
              would increase Turner Broadcasting’s bargaining leverage.

                   The government also presented the expert opinion of
              Professor Carl Shapiro on the likely anticompetitive effect of
              the proposed merger. He opined, based on the economic theory
              of bargaining — here, the Nash bargaining theory — that
              Turner Broadcasting’s bargaining leverage would increase
              after the merger because the cost of a long-term blackout would
              decrease. His quantitative model predicted net price increases
              to consumers. Specifically, his model predicted increases in
              fees paid by rival distributors for Turner Broadcasting content
              and cost savings for AT&T through elimination of double
              marginalization (“EDM”).         The fee increases for rival
              distributors were based on the expected benefit to AT&T of a
              Turner Broadcasting blackout after the merger. Professor
              Shapiro determined the extent to which rival distributors and
              AT&T would pass on their respective cost increases and cost
              decreases to consumers. His model predicted: (1) an annual fee
              increase of $587 million for rival distributors to license Turner
              Broadcasting content, and cost savings of $352 million for
              AT&T; and (2) an annual net increase of $286 million in costs
              passed on to consumers in 2016, with increases in future years.

                   AT&T responded by pointing to testimony of executives’
              past experience in affiliate negotiations, and presenting
              testimony by its experts critiquing Professor Shapiro’s opinion
              and model. It purported to show through its own experts that
              the government’s prima facie case inaccurately predicted the
              proposed merger’s probable effect on competition. Professor
              Dennis Carlton’s econometric analysis (also known as a
              regression analysis, Tr. 2473 (April 12, 2018)), showed that
              prior instances of vertical integration in the MVPD market had
              not had a “statistically significant effect on content prices,” id.
              at 2477, pointing to data on the Comcast-NBCU merger in
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 15 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 14 of 35




                                            14
              2011 as well as prior vertical integration between News Corp.-
              DirecTV and Time Warner Cable-Time Warner Inc., which
              split in 2008 and 2009, respectively. Professor Carlton and
              Professor Peter Rossi critiqued the “inputs” used by Professor
              Shapiro in his quantitative model, opining for instance that
              values he used for subscriber loss rate and diversion rate were
              not calculated through reliable methods. Professor Carlton also
              opined that Professor Shapiro’s quantitative model
              overestimated how quickly harm would occur because it failed
              to consider existing long-term contracts.

                   Professor Shapiro, in turn, critiqued Professor Carlton’s
              econometric analysis as comparing different types of vertical
              mergers. Regarding the “inputs” to his quantitative model,
              Professor Shapiro conceded that he was unaware the subscriber
              loss rate percentage he used (from a consultant report for
              Charter Communications, Inc.) had been changed after the
              report was presented to Charter executives.          He also
              acknowledged that he had not considered the effects of the
              arbitration agreements offered by Turner Broadcasting and that
              to do so would require preparation of a new model. Tr. 2208,
              2325 (Apr. 11, 2018).

                   The district court acknowledged the uncertainty regarding
              the measure of proof for the government’s burden because
              Section 7 does not require proof of certain harm. AT&T, 310
              F. Supp. 3d at 189–90 n.16. The government and AT&T had
              used various phrases to describe the government’s burden,
              including that it must show an “appreciable danger” of
              competitive harm, or that it must show that harm is “likely” or
              “reasonably probable.” Id. The district court concluded that it
              need not articulate the differences between these phrases
              because “even assuming the ‘reasonable probability’ or
              ‘appreciable danger’ formulations govern here . . . [its]
              conclusions regarding the [g]overnment’s failure of proof
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 16 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 15 of 35




                                             15
              would remain unchanged.” Id. Acknowledging also the lack
              of precedent and the complexity in establishing the correct
              approach in a Section 7 challenge to a proposed vertical
              merger, the district court viewed the outcome of the litigation
              to “turn[] on whether, notwithstanding the proposed merger’s
              conceded procompetitive effects, the [g]overnment has met its
              burden of establishing, through ‘case-specific evidence,’ that
              the merger of AT&T and Time Warner, at this time and in this
              remarkably dynamic industry, is likely to substantially lessen
              competition in the manner it predicts.” Id. at 194 (quoting
              Proposed Conclusions of Law of the United States ¶ 25).

                   Several amici urge this court to speak definitively on the
              proper legal standard for evaluating vertical mergers. See
              Amicus Curiae 27 Antitrust Scholars et al. Br. 10–16; Amicus
              Curiae Chamber of Commerce et al. Br. 5–8; Amicus Curiae
              Open Markets Institute Br. 16–20. There is a dearth of modern
              judicial precedent on vertical mergers and a multiplicity of
              contemporary viewpoints about how they might optimally be
              adjudicated and enforced. See, e.g., Amicus Curiae 27
              Antitrust Scholars et al. Br. 6–16; Amicus Curiae Chamber of
              Commerce et al. Br. 17–24. The government’s guidelines for
              non-horizontal mergers were last updated in 1984, over three
              decades ago. See 1984 Non-Horizontal Merger Guidelines.
              But there is no need to opine on the proper legal standards for
              evaluating vertical mergers because, on appeal, neither party
              challenges the legal standards the district court applied, and no
              error is apparent in the district court’s choices, see Amicus
              Curiae Open Markets Institute Br. 18–19 (citing cases). See
              generally Narragansett Indian Tribe v. Nat. Indian Gaming
              Com’n, 158 F.3d 1335, 1338 (D.C. Cir. 1998); Michel v.
              Anderson, 14 F.3d 623, 625 (D.C. Cir. 1994).

                   The district court found that the government had “failed to
              clear the first hurdle of showing that the proposed merger is
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 17 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 16 of 35




                                             16
              likely to increase Turner [Broadcasting]’s bargaining leverage
              in affiliate negotiations.” AT&T, 310 F. Supp. 3d at 199.
              Although acknowledging, as Professor Shapiro had opined,
              that the Nash bargaining theory could apply in the context of
              affiliate fee negotiations, the district court found more
              probative the real-world evidence offered by AT&T than that
              offered by the government. The econometric analysis of
              AT&T’s expert had examined real-world data from prior
              instances of vertical integration in the video programming and
              distribution industry and concluded that “the bulk of the results
              show no significant results at all, but many do show a decrease
              in content prices.” Id. at 216 (quoting Prof. Carlton, Tr. 2477
              (April 12, 2018)); see id. at 207, 218. The district court also
              credited the testimony of several industry executives — e.g.,
              Madison Bond, lead negotiator for NBCU, and Coleman
              Breland and Richard Warren, lead negotiators for Turner
              Broadcasting — that vertical integration had not affected their
              affiliate negotiations in the past. By contrast, the testimony
              from third-party competitors that the merger would increase
              Turner Broadcasting’s bargaining leverage was, the district
              court found, “speculative, based on unproven assumptions, or
              unsupported.” Id. at 214. Although Professor Shapiro’s
              opinion was that the Nash bargaining theory predicted an
              increase in Turner Broadcasting’s post-merger bargaining
              leverage, leading to an increase in affiliate fees, the district
              court found, in view of the industry’s dynamism in recent
              years, that Professor Shapiro’s opinion (by contrast with
              Professor Carlton’s) had “not been supported by sufficient real-
              world evidence.” Id. at 224.

                   Second, the district court found that Professor Shapiro’s
              quantitative model, which estimated the proposed merger
              would result in future increases in consumer prices, lacked
              sufficient reliability and factual credibility to generate
              probative predictions of future competitive harm. Relying on
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 18 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 17 of 35




                                              17
              critiques by Professor Carlton and Professor Rossi, the district
              court found errors in the model “inputs,” for example, the value
              used for subscriber loss rate was not calculated through a
              reliable method. Neither the model nor Professor Shapiro’s
              opinion accounted for the effect of the irrevocably-offered
              arbitration agreements, which the district court stated would
              have “real world effects” on negotiations and characterized “as
              extra icing on a cake already frosted,” id. at 241 n.51, i.e.,
              another reason the government had not met its first-level
              burden of proof.

                   The district court therefore concluded that the government
              failed to present persuasive evidence that Turner
              Broadcasting’s bargaining leverage would “materially
              increase” as a result of the merger, id. at 204, or that the merger
              would lead to “any raised costs” for rival distributors or
              consumers, id. at 241 (emphasis in original). It therefore did
              not address the balancing analysis offered by Professor
              Shapiro’s quantitative model, nor the question whether any
              increased costs would result in a substantial lessening of
              competition.

                                             III.

                   On appeal, the government contends that the district court
              court (1) misapplied economic principles, (2) used internally
              inconsistent logic when evaluating industry evidence, and
              (3) clearly erred in rejecting Professor Shapiro’s quantitative
              model. Undoubtedly the district court made some problematic
              statements, which the government identifies and this court
              cannot ignore. And in the probabilistic Section 7 world,
              uncertainty exists about the future real-world impact of the
              proposed merger on Turner Broadcasting’s post-merger
              leverage. See Brown Shoe, 370 U.S. at 323. At this point,
              however, the issue is whether the district court clearly erred in
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 19 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 18 of 35




                                             18
              finding that the government failed to clear the first hurdle in
              meeting its burden of showing that the proposed merger is
              likely to increase Turner Broadcasting’s bargaining leverage.

                   (1) Application of economic principles. The government
              contends that in evaluating the evidence in support of its
              increased leverage theory, the district court erroneously
              discarded or otherwise misapplied two economic principles —
              the Nash bargaining theory and corporate-wide profit
              maximization.

                        (a) Nash bargaining theory. The Nash bargaining
              theory is used to analyze two-party bargaining situations,
              specifically where both parties are ultimately better off by
              reaching an agreement. John F. Nash, Jr., The Bargaining
              Problem, 18 Econometrica 155 (1950). The theory posits that
              an important factor affecting the ultimate agreement is each
              party’s relative loss in the event the parties fail to agree: when
              a party would have a greater loss from failing to reach an
              agreement, the other party has increased bargaining leverage.
              Tr. 2193–94 (Shapiro, April 11, 2018). In other words, the
              relative loss for each party affects bargaining leverage and
              when a party has more bargaining leverage, that party is more
              likely to achieve a favorable price in the negotiation.

                   The district court had to determine whether the economic
              theory applied to the particular market by considering evidence
              about the “structure, history, and probable future” of the video
              programming and distribution industry. United States v.
              General Dynamics, 415 U.S. 486, 498 (1974) (internal
              quotation marks omitted); see also Brown Shoe, 370 U.S. at
              321–22 & n.38. As one circuit has put it, “[t]he Nash theorem
              arrives at a result that follows from a certain set of premises,”
              while the theory “asserts nothing about what situations in the
              real world fit those premises.” VirnetX, Inc., v. Cisco Sys. Inc.,
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 20 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 19 of 35




                                             19
              767 F.3d 1308, 1332 (Fed. Cir. 2014). The district court
              concluded that the government presented insufficient real-
              world evidence to support the prediction under the Nash
              bargaining theory of a material increase of Turner
              Broadcasting’s post-merger bargaining leverage in affiliate
              negotiations by reason of less-costly long-term blackouts. The
              government’s real-world evidence consisted of statements by
              AT&T Inc. and DirecTV in FCC regulatory filings that vertical
              integration, such as in the proposed Comcast-NBCU merger,
              can give distributors an incentive to charge higher affiliate fees
              and expert opinion and a quantitative model prepared by
              Professor Shapiro. The expert opinion and model were subject
              to deficiencies identified by AT&T’s experts, some of which
              Professor Shapiro conceded. By contrast, AT&T’s expert’s
              econometric analysis of real-world data showed that content
              pricing in prior vertical mergers in the industry had not
              increased as the Nash bargaining theory and the model
              predicted. Given evidence the industry was now “remarkably
              dynamic,” the district court credited CEO testimony about the
              null effect of vertical integration on affiliate negotiations.
              AT&T, 310 F. Supp. 3d at 194.

                  In other words, the record shows that the district court
              accepted the Nash bargaining theory as an economic principle
              generally but rejected its specific prediction in light of the
              evidence that the district court credited. The district court
              explained that its conclusion

                       does not turn on defendants’ protestations that the
                       theory is ‘preposterous,’ ‘ridiculous,’ or ‘absurd.’ . . .
                       [but] instead on [its] evaluation of the shortcomings in
                       the proffered third-party competitor testimony, . . . the
                       testimony about the complex nature of these
                       negotiations and the low likelihood of a long-term
                       Turner [Broadcasting] blackout, . . . and the fact that
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 21 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 20 of 35




                                              20
                       real-world pricing data and experiences of individuals
                       who have negotiated on behalf of vertically integrated
                       entities all fail to support the [g]overnment’s
                       increased-leverage theory.

              Id. at 207 (internal citations omitted).

                   More concerning is the government’s contention that the
              district court misapplied the Nash bargaining theory in a
              manner that negated its acceptance of the economics of
              bargaining by erroneously focusing on whether long-term
              blackouts would actually occur after the merger, rather than on
              the changes in stakes of such a blackout for Turner
              Broadcasting. The government points to the district court’s
              statements that Professor Shapiro’s testimony was undermined
              by evidence that “a blackout would be infeasible.” AT&T, 310
              F. Supp. 3d at 223. The district court also stated that “there has
              never been, and is likely never going to be, an actual long-term
              blackout of Turner [Broadcasting] content.” Id. The district
              court noted that “Turner [Broadcasting] would not be willing
              to accept the ‘catastrophic’ affiliate fee and advertising losses
              associated with a long-term blackout.” Id. at 223–24 n.35
              (emphasis in original).

                   The question posed by the Nash bargaining theory is
              whether Turner Broadcasting would be more favorably
              positioned after the merger to assert its leverage in affiliate
              negotiations whereby the cost of its content would increase.
              Considered in isolation, the district court’s statements could be
              viewed as addressing the wrong question. Considered as part
              of the district court’s analysis of whether the stakes for Turner
              Broadcasting would change and if so by how much, the
              statements address whether the threat of long-term blackouts
              would be credible, as posited by the government’s increased
              leverage theory. The district court found that after the merger
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 22 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 21 of 35




                                              21
              the stakes for Turner Broadcasting would change only slightly,
              so its threat of a long-term blackout “will only be somewhat
              less incredible.” Id. at 224 (quoting Professor Shapiro); see
              generally Brown Shoe, 370 U.S. at 328–29. Recognizing
              Professor Shapiro applied the Nash bargaining theory in
              opining that “if a party’s alternative to striking a deal improves,
              that party is more willing and able to push harder for a better
              deal because it faces less downside risk if the deal implodes,”
              AT&T, 310 F. Supp. 3d at 223 n.35, the district court rejected
              the assumption underlying the government’s theory that Turner
              Broadcasting would gain increased leverage from this slight
              change in stakes. It relied on testimony that the small change
              in bargaining position from a less costly blackout would not
              cause Turner Broadcasting to take more risks, specifically
              noting the Time Warner CEO’s analogy of the cost difference
              between having a 1,000-pound weight fall on Turner
              Broadcasting and a 950-pound weight fall on it — the
              difference being unlikely to change the risk Turner
              Broadcasting would be willing to take. Id. at 224 n.36 (Jeff
              Bewkes, Time Warner CEO, Tr. 3121 (April 18, 2018)).

                   The district court’s statements identified by the
              government, then, do not indicate that the district court
              misunderstood or misapplied the Nash bargaining theory but
              rather, upon considering whether in the context of a dynamic
              market where a similar merger had not resulted in a
              “statistically significant increase in content costs,” the district
              court concluded that the theory inaccurately predicted the post-
              merger increase in content costs during affiliate negotiations.

                   Of course, it was not enough for the government merely to
              prove that after the merger the costs of a long-term blackout
              would change for Turner Broadcasting. Its theory is that
              Turner Broadcasting’s bargaining leverage would increase
              sufficiently to enable it to charge higher prices for its content.
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 23 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 22 of 35




                                             22
              The district court’s focus on the slight change in the cost of a
              long-term blackout in finding Turner Broadcasting’s
              bargaining leverage would not meaningfully change aligns
              with determining whether the government’s evidence
              established that a change in the post-merger stakes for Turner
              Broadcasting would likely allow it to extract higher prices
              during affiliate negotiations. The district court reasoned that
              because long-term blackouts are very costly and would
              therefore be infeasible for Turner Broadcasting even after the
              merger, there was insufficient evidence that “a post-merger
              Turner [Broadcasting] would, or even could, drive up prices by
              threatening distributors with long-term blackouts.” Id. at 223
              (emphasis in original). In finding the government failed to
              “prov[e] that Turner [Broadcasting]’s post-merger negotiating
              position would materially increase based on its ownership by
              AT&T,” id. at 204, the district court reached a fact-specific
              conclusion based on real-world evidence that, contrary to the
              Nash bargaining theory and government expert opinion on
              increased content costs, the post-merger cost of a long-term
              blackout would not sufficiently change to enable Turner
              Broadcasting to secure higher affiliate fees. Witnesses such as
              a Turner Broadcasting president Coleman Breland, AT&T
              executive John Stankey, and Time Warner CEO Jeff Bewkes,
              whom the district court credited, testified that after the merger
              blackouts would remain too costly to risk and that any change
              in that cost would not affect negotiations as the government’s
              theory predicted.

                   Not to be overlooked, the district court also credited the
              efficacy of Turner Broadcasting’s “irrevocable” offer of
              arbitration agreements with a no-blackout guarantee. It
              characterized the no-blackout agreements as “extra icing on a
              cake already frosted.” AT&T, 310 F. Supp. 3d at 241 n.51. In
              crediting Professor Carlton’s econometric analysis, the district
              court explained that it was appropriate to consider the analysis
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 24 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 23 of 35




                                            23
              of the Comcast-NBCU merger because the Comcast-NBCU
              merger was similar to the proposed merger — a vertical merger
              in the video programming and distribution industry. There the
              government had recognized, “‘especially in vertical mergers,
              that conduct remedies,’ such as the ones proposed [in the
              Comcast case], ‘can be a very useful tool to address the
              competitive problems while preserving competition and
              allowing efficiencies’ that ‘may result from the transaction.’”
              AT&T, 310 F. Supp. 3d at 169 n.3 (quoting Hr’g Tr. 15:16–21
              (July 27, 2011), Comcast, 808 F. Supp. 2d 145). Like there,
              the district court concluded the Turner arbitration agreements
              would have “real-world effect.” Id. at 217–18 n.30.

                   The post-merger arbitration agreements would prevent the
              blackout of Turner Broadcasting content while arbitration is
              pending. AT&T, 310 F. Supp. 3d at 217. As mentioned, Turner
              Broadcasting “irrevocably offer[ed]” approximately 1,000
              distributors agreements to engage in baseball style arbitration
              in the event the parties fail to reach a renewal agreement, and
              the offered agreement guarantees no blackout of Turner
              Broadcasting content once arbitration is invoked. AT&T’s
              counsel represented the no-blackout commitment is “legally
              enforceable,” Oral Arg. Tr. 53:7–8, and AT&T “will honor”
              the arbitration agreement offers, Oral Arg. Tr. 55:2, 61:22–25,
              62:1–10. Consequently, the government’s challenges to the
              district court’s treatment of its economic theories becomes
              largely irrelevant, at least during the seven-year period.
              Counsel for Amici Curiae 27 Antitrust Scholars explained that
              arbitration agreements make the Nash bargaining model
              premised on two-party negotiations “substantially more
              complicated,” Oral Arg. Tr. 50:10, and Professor Shapiro
              acknowledged that taking the arbitration agreements into
              account would require “a completely different model.” Tr.
              2325 (April 11, 2018).
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 25 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 24 of 35




                                             24
                   Further, the government’s contention that the district court
              failed to properly weigh the probative force of the defendants’
              statements in FCC filings is unavailing. During licensing and
              rulemaking proceedings before the FCC, DirecTV stated “a
              standard economic model” (i.e., the Nash bargaining theory)
              predicts that the proposed Comcast-NBCU merger “would
              significantly increase the prices other MVPDs pay for NBCU
              programming,” and two years later stated, similar to AT&T
              Inc. comments, that “vertically integrated MVPDs have an
              incentive to charge higher license fees for programming that is
              particularly effective in gaining MVPD subscribers than do
              non-vertically integrated MVPDs.” 1 The district court took
              judicial notice of these statements pursuant to Federal Rule of
              Evidence 201, explaining it was “hesitant” to assign significant
              evidentiary value to the prior regulatory filings because AT&T
              and DirecTV made the statements acting as competitors whose
              positions would be affected by FCC review. AT&T, 310 F.
              Supp. 3d at 206. FCC rules require all regulated parties —
              whether applicants seeking to transfer licenses in connection
              with a proposed merger or competitors who oppose the merger
              — to provide only “[t]ruthful and accurate statements to the
              Commission” in adjudicatory proceedings. 47 C.F.R. § 1.17;
              see FCC Amicus Curiae Br. 3. The statements were admissible
              as party admissions pursuant to Federal Rule of Evidence

              1
               In re Matter of Applications of Comcast Corp., General Electric
              Co. and NBC Universal, Inc., for Consent to Assign Licenses or
              Transfer Control of Licensees, MB Docket No. 10-56, Reply
              Comments of DirecTV, Inc., 4 (Aug. 19, 2010); In re Matter of
              Revision of the Commission’s Program Access Rules et al., MB
              Docket No. 12-68 et al., Comments of DirecTV, LLC 19 (June 22,
              2012); In re Matter of Revision of the Commission’s Program Access
              Rules et al., MB Docket No. 12-68 et al., Comments of AT&T Inc.
              22 (June 22, 2012); In re Matter of Revision of the Commission’s
              Program Access Rules et al., MB Docket No. 12-68 et al., Reply
              Comments of AT&T Inc. 2 (July 23, 2012).
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 26 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 25 of 35




                                             25
              801(d)(2), see Talavera v. Shah, 638 F.3d 303, 309 (D.C. Cir.
              2011), yet even as admissions, the district court had to evaluate
              their persuasive force in the circumstances before it, and the
              district court did. See VirnetX, 767 F.3d at 1332; cf. General
              Dynamics, 415 U.S. at 498; Owens v. Republic of Sudan, 864
              F.3d 751, 790 (D.C. Cir. 2017).

                   The district court accepted the FCC statements as
              probative of the proposition that the Nash bargaining theory
              could apply in the context of affiliate fee negotiations. But it
              concluded generic statements that vertical integration “can”
              allow an entity to gain an unfair advantage over rivals were
              “informed by the state of the market at the time . . . and the
              particular inputs to the models presented to the FCC.” AT&T,
              310 F. Supp. 3d at 206. As such the FCC statements were “not
              particularly probative of whether [the proposed merger] could
              do the same with its programming in today’s more competitive
              marketplace,” with the rising presence of virtual MVPDs and
              SVODs, like Netflix and Hulu. Id. at 206–07; see also id. at
              173. The district court also noted that many of the statements
              in the FCC regulatory filings related to whether a vertically
              integrated programmer would withhold content, which
              Professor Shapiro opined would not occur here because it
              would be profitable for the merged firm to continue to license
              Turner programming. Id. at 206; see also id. at 201; Tr. 2218,
              2293. Once the district court credited AT&T’s expert’s
              opinion based on an econometric analysis that the similar
              Comcast-NBCU merger had not had a “statistically significant
              effect on content costs,” id. at 218, the district court could
              understand that the defendants’ admissions at the time of the
              Comcast-NBCU merger offered little probative support for the
              government’s increased leverage theory.

                  Thus, even viewing the statements to the FCC as
              supportive of the government, the district court’s finding of the
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 27 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 26 of 35




                                             26
              efficacy of Turner Broadcasting’s irrevocable offers of no-
              blackout arbitration agreements means the merger is unlikely
              to afford Turner Broadcasting increased bargaining leverage.

                       (b) Corporate-wide profit maximization. Still, the
              government maintains that the reliance on past negotiation
              experience indicates that the district court misunderstood, and
              failed to apply, the principle of corporate-wide profit
              maximization by treating the principle as a question of fact,
              when “[t]he assumption of profit maximization is ‘crucial’ in
              predicting business behavior.” Appellant Br. 50 (citation
              omitted). This principle posits that a business with multiple
              divisions will seek to maximize its total profits. It was adopted
              as a principle of antitrust law in Copperweld Corp. v.
              Independent Tube Co., 467 U.S. 752, 771 (1984), holding that
              a parent and a wholly-owned subsidiary are not capable of
              conspiracy against each other under Section 1 of the Sherman
              Antitrust Act. Companies with multiple divisions must be
              viewed as a single actor, and each division will act to pursue
              the common interests of the whole corporation. See id. at 770.

                   The district court never cited Copperweld in its opinion,
              which is troubling given the government’s competitive harm
              theories and expert evidence based on economic principles.
              But the government’s position that the district court never
              accepted this economic principle overlooks that it did “accept
              Professor Shapiro’s (and the Government’s) argument that
              generally, ‘a firm with multiple divisions will act to maximize
              profits across them.’” AT&T, 310 F. Supp. 3d at 222 (citations
              omitted). And it ignores that if the merged firm was unable to
              exert the leverage required by the government’s increased
              leverage theory, then inquiring (as the district court did of
              Professor Shapiro) about an independent basis to conclude that
              the firm did have such leverage is not a rejection of the
              corporate-wide profit maximization principle.
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 28 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 27 of 35




                                             27

                   The government maintains that the district court’s
              misapplication of the principle of corporate-wide profit
              maximization is evident from its statement the evidence
              suggests “vertically integrated corporations have previously
              determined that the best way to increase company wide profits
              is for the programming and distribution components to
              separately maximize their respective revenues.” Id. at 222–23.
              Stating that the programming and distribution divisions would
              “separately maximize their respective revenues” is contrary to
              the maximization principle to the extent separate units would
              act against the merged entity’s common interest. See
              Copperweld, 467 U.S. at 770. At this point in its opinion,
              however, the district court was explaining why “that profit-
              maximization principle is not inconsistent with testimony that
              the identity of a programmer’s owner has not affected affiliate
              negotiations in real-world instances of vertical integration.” Id.
              at 222. The district court can be viewed as conveying its
              understanding that Turner Broadcasting’s interest in spreading
              its content among distributors, not imposing long-term
              blackouts, would redound to the merged firm’s financial
              benefit, not that Turner Broadcasting would act in a manner
              contrary to the merged firm’s financial benefit. Industry
              executives testified that “the identity of a programmer’s owner
              has not affected affiliate negotiations in real-world instances of
              vertical integration,” AT&T, 310 F. Supp. 3d at 222. For
              instance, the Chair of Content Distribution at NBC Universal
              testified that at Comcast-NBCU, he “never once took into
              account the interest of Comcast cable in trying to negotiate a
              carriage agreement” for NBC Universal. Tr. 2014 (Madison
              Bond, NBC Universal, Chairman of Content Distribution
              (April 10, 2018)); see also Tr. 1129 (Coleman Breland, Turner
              Broadcasting President (April 2, 2018)).
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 29 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 28 of 35




                                             28
                   To the extent the government maintains this testimony is
              irreconcilable with the legal principle of corporate-wide profit
              maximization, it gives no credence to the district court’s focus
              on “the best way to increase company wide profits,” referring
              to the merged firm. AT&T, 310 F. Supp. 3d at 222. In other
              words, the district court was explaining that real-world
              evidence reflected the profit-maximization principle. Even if
              the district court could have made clearer that it understood the
              principle was not a question of fact, the government does not
              explain how considering how that is done in a particular
              industry is contrary to the principle of corporate-wide profit
              maximization.

                   Nor is the conclusion that the merged firm would not be
              able to maximize its profits by raising prices during
              negotiations inconsistent with the principle of corporate-wide
              profit maximization. Based on the record evidence, the district
              court could plausibly understand that the proposed merger
              would not enable the merged entity to exert increased
              bargaining leverage by means of long-term blackouts and,
              therefore, would not affect affiliate fee negotiations to raise
              content costs. See Anderson, 470 U.S. at 575, 577. Finding the
              distributor division’s interest would not affect Turner
              Broadcasting’s negotiations with other distributors is
              consistent with the evidence that when a programmer and
              distributor merge, it is still in the best interests of the merged
              entity as a profit maximizer to license programming broadly to
              other distributors. Tr. 1129 (Breland (April 2, 2018)). That is,
              instead of withholding content in an attempt to benefit the
              merged entity, programmers will seek to license their content
              to other distributors. In this instance, the district court
              concluded the principle and the real world “fit.” Moreover,
              AT&T’s view that the government’s claims of fundamental
              economic errors are ultimately irrelevant in light of Turner
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 30 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 29 of 35




                                             29
              Broadcasting’s    irrevocable        arbitration/no     blackout
              commitment is not implausible.

                    Similarly, contrary to the government’s position, the
              district court’s findings about post-merger negotiating are not
              internally inconsistent with its finding on the cost savings of
              the merger. The district court found, and the government
              agreed, that the merger would result in cost savings as a result
              of EDM. Pre-merger, both Turner Broadcasting and AT&T
              earned margins over cost before their products reached
              consumers: Turner Broadcasting earned a profit margin when
              it licensed content to AT&T, and AT&T earned a profit margin
              when it sold content to consumers. Post-merger, Turner
              Broadcasting would not earn a profit margin when licensing
              content to AT&T because the merged entity would eliminate
              that cost and, according to Professor Shapiro, pass on some of
              those cost savings to consumers in order to attract additional
              subscribers. For there to be EDM savings, Professor Shapiro
              opined, the merged firm must act on its unified interest across
              divisions. Thus, Turner Broadcasting, instead of maximizing
              its own revenue, would license its programming to AT&T for
              a lower price. The government did not contest AT&T’s
              position that a merged entity can maximize its own profits by
              eliminating cost even if it has no ability to secure higher prices
              from other companies during negotiations. At most, the
              government challenged the sufficiency of the evidence for
              finding the merged entity would not be able to increase prices
              for Turner Broadcasting content. Reply Br. 13–14. But there
              is record evidence to support finding that AT&T would be able
              to eliminate its own costs without gaining the ability to raise
              Turner Broadcasting content prices.

                  (2) Inconsistent reasoning in evaluating trial testimony.
              The government further maintains that the district court used
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 31 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 30 of 35




                                              30
              internally inconsistent reasoning when evaluating testimony
              from witnesses in the industry.

                   At trial, third-party distributors and executives from
              Comcast-NBCU and Time Warner testified about negotiations
              in the video programming and distribution industry. Third-
              party distributors testified about their concerns, and their
              reasons, that Turner Broadcasting would gain increased
              bargaining leverage as a result of the proposed merger.
              Comcast-NBCU and Time Warner executives testified that the
              interests of an affiliated distributor did not affect negotiations
              in their prior experiences negotiating on behalf of vertically
              integrated companies. The district court concluded that the
              third-party distributor testimony “fail[ed] to provide
              meaningful, reliable support for the [g]overnment’s increased
              leverage theory,” AT&T, 310 F. Supp. 3d at 211, while the
              executives’ testimony “undermine[d] the persuasiveness of the
              [g]overnment’s proof,” id. at 219. The district court declined
              to credit the third-party distributors’ testimony because “there
              is a threat that [third-party distributor] testimony reflects self-
              interest,” id. at 211, yet dismissed the suggestion that testimony
              from the Time Warner executives should be discounted as
              potentially biased due to self-interest, id. at 219.

                   The government contends this reasoning was inconsistent
              because self-interest existed on both sides of the issue of
              whether the proposed merger would have anticompetitive
              effects. Even so, the potential for self-interest was not the only
              reason the district court found third-party distributor testimony
              of little probative value. Much of the third-party competitor
              testimony, the district court found, “consisted of speculative
              concerns,” id. at 212, and did not contain any analysis or factual
              basis to support key assumptions, such as how Turner
              Broadcasting’s bargaining leverage would change and how
              many subscribers distributors would lose in a blackout. By
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 32 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 31 of 35




                                              31
              contrast, the Time Warner executives’ testimony did “not
              involve promises or speculations about the employees’ future,
              post-merger behavior” and instead recounted “what these
              executives previously experienced when working within a
              vertically integrated company.” Id. at 219. Their testimony
              was uniform among all testifying witnesses and corroborated
              by that of a Comcast-NBCU executive — a competitor of
              AT&T. To the extent the government also maintains the
              district court improperly discounted the third-party distributor
              testimony because it contradicted Professor Shapiro’s opinion
              that Turner Broadcasting would not actually withhold content
              from other distributors, any error in that regard does not
              demonstrate the district court clearly erred in discounting their
              testimony for the independent reasons that it rested on
              speculative, future predictions and lacked adequate factual
              support.

                   (3) Rejection of Professor Shapiro’s quantitative model.
              Finally, the government contends that the district court clearly
              erred in rejecting Professor Shapiro’s quantitative bargaining
              model. Specifically, that the district court erred in finding
              insufficient evidence to support Professor Shapiro’s
              calculations of fee increases for rival distributors and in finding
              no proof of any price increase to consumers.

                   Preliminarily, the court does not hold that quantitative
              evidence of price increase is required in order to prevail on a
              Section 7 challenge. Vertical mergers can create harms beyond
              higher prices for consumers, including decreased product
              quality and reduced innovation. See Amicus Curiae Open
              Markets Institute Br. 4–12. Indeed, the Supreme Court upheld
              the Federal Trade Commission’s Section 7 challenge to Ford
              Motor Company’s proposed vertical merger with a major spark
              plug manufacturer without quantitative evidence about price
              increases. Ford Motor Co. v. United States, 405 U.S. 562, 567–
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 33 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 32 of 35




                                             32
              69, 578 (1972). Here, however, the government did not present
              its challenge to the AT&T-Time Warner merger in terms of
              creating non-price related harms in the video programming and
              distribution industry, and we turn to the government’s
              challenges to the district court’s handling of the quantitative
              evidence regarding the proposed merger’s predicted effect on
              consumer price.

                   Professor Shapiro presented a quantitative model that
              predicted an annual net increase of $286 million being passed
              on to consumers in 2016, with increasing costs in future years.
              This figure was based on the model’s predictions of an annual
              fee increase of $587 million for rival distributors to license
              Turner Broadcasting content and cost savings of $352 million
              for AT&T. The district court accepted Professor Shapiro’s
              testimony about the $352 million cost savings from the merger.
              But it found that insufficient evidence supported the inputs and
              assumptions used to estimate the annual costs increases for
              rival distributors, crediting criticisms by Professor Carlton and
              Professor Rossi. Indeed, the district court found that the
              quantitative model as presented through Professor Shapiro’s
              opinion testimony did not provide an adequate basis to
              conclude that the merger will lead to “any” raised costs for
              distributors or consumers, “much less consumer harms that
              outweigh the conceded $350 million in annual cost savings to
              AT&T’s customers.” AT&T, 310 F. Supp. 3d at 241 (emphasis
              in original).

                   Whatever errors the district court may have made in
              evaluating the inputs for Professor Shapiro’s quantitative
              model, the model did not take into account long-term contracts,
              which would constrain Turner Broadcasting’s ability to raise
              content prices for distributors. The district court found that the
              real-world effects of Turner Broadcasting’s existing contracts
              would be “significant” until 2021 and that it would be difficult
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 34 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 33 of 35




                                             33
              to predict price increases farther into the future, particularly
              given that the industry is continually changing and
              experiencing increasing competition. This failure, the district
              court found, resulted in overestimation of how quickly the
              harms would occur. Professor Shapiro acknowledged that
              predictions farther into the future, after the long-term contracts
              expire, are more difficult. Tr. 2317 (April 11, 2018). Neither
              Professor Shapiro’s opinion testimony nor his quantitative
              model considered the effect of the post-litigation offer of
              arbitration agreements, something he acknowledged would
              require a new model. And the video programming and
              distribution industry had experienced “ever-increasing
              competitiveness” in recent years. AT&T, 310 F. Supp. 3d at
              241. Taken together, the government’s clear-error contention
              therefore fails.

                   It is true that the district court misstated that the
              government had not proven that any price increases would
              “outweigh the conceded $350 million in annual cost saving to
              AT&T’s customers.” Id. Professor Shapiro testified that the
              merger would result in $352 million cost savings to AT&T and
              that not all those savings would be passed on to consumers.
              The $352 million, therefore, was not cost savings to consumers
              but to AT&T. But the district court did not weigh increased
              prices for consumers against cost savings for consumers, and
              instead found that the government had not shown at the first
              level that the merger was likely to lead to any price increases
              for consumers because of the failure to show that costs for rival
              MVPDs would increase as a result of Turner Broadcasting’s
              increased leverage in affiliate negotiations after the merger.
              Counsel for the government and AT&T agree the error
              regarding the consumer savings value alone would not require
              remand because the district court’s opinion was not based on
              balancing any price increases against cost savings to
              consumers. Oral Arg. Tr. 36–37, 57:1–13. Consequently,
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 35 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 34 of 35




                                             34
              because the government failed to meet its burden of proof
              under its increased leverage theory at the first level, the error
              regarding cost savings was harmless error, see Czekalski v.
              LaHood, 589 F.3d 449, 453 (D.C. Cir. 2009); FED. R. CIV. P.
              61.

                   Accordingly, because the district court did not abuse its
              discretion in denying injunctive relief, see Anthem, 855 F.3d at
              352–53, we affirm the district court’s order denying a
              permanent injunction of the merger.
    Case 5:17-cv-00220-LHK Document 1475-1 Filed 02/26/19 Page 36 of 36
USCA Case #18-5214    Document #1774863     Filed: 02/26/2019  Page 35 of 35




                                     35
